Title: Notes on Debates, 21 June 1783
From: Madison, James
To: 


Editorial Note
These notes, comprising the final entry made by JM of the deliberations of Congress until he resumed his records in 1787, are dated only 21 June, though they summarize occurrences relating to the mutiny as late as 26 June. After its sessions on 21 June, Congress was adjourned until it reconvened at Princeton, N.J., on 30 June 1783. At least the last three paragraphs of the present notes, which closely resemble the wording of JM’s letter to Randolph on 30 June, were written after the Virginia delegates’ dispatch of 24 June to Governor Harrison (qq.v.).
 
Saturday June 21. 1783
The mutinous soldiers presented themselves, drawn up in the Street before the State House where Congress had first assembled. The Executive Council of the State sitting under the same roof, was called on for the proper interposition. President Dickinson came in, and explained the difficulty under actual circumstances, of bringing out the militia of the place for the suppression of the mutiny. He thought that without some outrages on persons or property the temper of the militia could not be relied on. Genl. St. Clair then in Philada. was sent for; and desired to use his interposition, in order to prevail on the troops to return to the Barracks. His report gave no encouragement. In this posture of things It was proposed by Mr. Izard that Congs. shd. adjourn. It was proposed by Mr. Hamilton that Genl. St. Clair in concert with the Executive Council of State should take order for terminating the mutiny. Mr. Reed moved that the Genl. shd. endeavor to withdraw the troops by assuring them of the disposition of Congs. to do them justice. It was finally agreed that Congs. shd. remain till the usual hour of adjournment, but without taking any step in relation to the alledged grievances of the Soldiers, or any other business whatever. In the mean time the Soldiers remained in their position, without offering any violence, individuals only occasionally uttering offensive words and wantonly pointing their muskets to the Windows of the Hall of Congress. No danger from premeditated violence was apprehended, But it was observed that spirituous drink from the tipling houses adjoining began to be liberally served out to the Soldiers, & might lead to hasty excesses. None were committed however, and about 3 oC. the usual hour, Congs. adjourned; the Soldiers, tho’ in some instances offering a mock obstruction, permitting the members to pass thro’ their ranks. They soon after retired themselves to the Barracks.
In the Evening Congress re-assembled and passed the Resolutions on the Journal, authorizing a Committee to confer anew with the Executive of the State and in case no satisfactory grounds shd. appear for expecting prompt & adequate exertions for suppressing the mutiny & supporting the public authority, authorizing the President with the advice of the Committee, to summon the members to meet at Trenton or Princeton in New Jersey.
The Conference with the Executive produced nothing but a repetition of doubts concerning the disposition of the militia to act, unless some actual outrage were offered to persons or property. It was even doubted whether a repetition of the insult to Congress would be a sufficient provocation.
During the deliberations of the Executive, and the suspense of the Committee, Reports from the Barracks were in constant vibration. At one moment the Mutineers were penitent & preparing submissions: The next they were meditating more violent measures. Sometimes the Bank was their object; then the seizure of the members of Congress with whom they imagined an indemnity for their offence might be stipulated. On Tuesday about 2 OClock the efforts of the State authority being despaired of, & the Reports from the Barracks being unfavorable, the Committee advised the President to summon Congress to meet at Princeton which he did verbally as to the members present, leaving behind him a general Proclamation for the Press.
After the departure of Congs. the Mutineers submitted, and most of them accepted furloughs under the Resolution of Congress, on that subject. At the time of submission they betrayed their leaders. the chief of whom proved to be a Mr. Carberry a deranged officer, and a Mr. Sullivan a lieutenant of Horse; both of whom made their escape. Some of the most active of the Sergeants also ran off.
